Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

ALLSTATE INSURANCE COMPANY
Plaintiff, Civil No. 3:19-cv-432 (JBA)
v.

DONTE TENN and TAILAN MOSCARITOLO, June 26, 2020
Defendants.

 

 

RULING DENYING DEFENDANT DONTE TENN’S MOTION TO DISMISS

Plaintiff Allstate Insurance Company (“Allstate”) brings this diversity action against Donte
Tenn and Tailan Moscaritolo, seeking a declaratory judgment as to its coverage obligations related
to these Defendants. Specifically, Allstate seeks a declaratory judgment that it has no duty to defend
or indemnify Mr. Tenn in a Connecticut state court tort action that arises from his alleged assault
of Mr. Moscaritolo. Mr. Tenn now seeks dismissal of Allstate’s action for failure to state a claim
upon which relief may be granted.

For the reasons that follow, Defendant’s Motion to Dismiss [Doc. # 23] is denied.

I. Background

This declaratory judgment litigation arises from an incident that was alleged to have
occurred in 2016 and that is now the subject of a Connecticut state court complaint, Moscaritolo
v. Tenn, No. MMX-CV18-6023052-S (Conn. Super. Ct. Nov. 27, 2018) (the “Underlying Action”).

A. The Underlying Action

In the Underlying Action, Mr. Moscaritolo alleges that on or about October 10, 2016, he
was “lawfully walking upon the public sidewalk” in Middletown, Connecticut. (Ex. B. (Underlying
Compl.) to Am. Compl. [Doc. # 22-2] First Count ¢§ 2, 3.) According to his complaint, Mr.

Moscaritolo was then “forcefully struck by the Defendant, Donte Tenn, about the head and body
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 2 of 12

with a baseball bat.” (/d. First Count ¢ 3.) He allegedly suffered injuries as a result, including
“traumatic brain injury with memory loss and cognitive impairment; multiple skull fractures; an
intracranial hemorrhage; an epidural hematoma; a left distal tibial shaft fracture; concussion; post-
traumatic stress disorder; and headaches.” (Id. First Count € 5.)

On November 2, 2016, Mr. Tenn was allegedly arrested and “criminally charged with
assault in the first degree, reckless endangerment in the first degree, and breach of peace in the
second degree. (Am. Compl. [Doc. # 22] ¢ 26.) Mr. Tenn allegedly “entered a plea of Nolo
Contendere to the charge of assault in the first degree” on November 6, 2018, and “was sentenced
on June 11, 2019.” Ud. ¢ 27.)

On November 2, 2018, Mr. Moscaritolo brought his civil tort action against Mr. Tenn, filing
his four-count complaint in Connecticut Superior Court. (See Ex. A (Underlying Action Docket)
to Def.’s First Mot. to Dismiss [Doc. # 15-1] at 2.)' The First Count asserts a claim of assault,
alleging that Mr. Tenn’s acts were “willful, wanton, intentional and malicious.” (Underlying
Compl. First Count § 4.) The Second Count pleads negligent assault, alternatively alleging that Mr.
Tenn acted with “negligence, carelessness, and heedlessness” by, inter alia, “fail[ing] and
neglect[ing] to make a reasonable use of his faculties to ascertain the proximity of [Mr.

2

Moscaritolo] before swinging a baseball bat,” “not keep[ing] the baseball bat in his possession

 

' The Court takes judicial notice of the court records in the Underlying Action, as it “may.
. . look to public records,” including court filings, when deciding a motion to dismiss without
converting the motion into one for summary judgment. Taylor v. Vermont Dep’t of Educ., 313 F.3d
768, 776 (2d Cir. 2002). By taking judicial notice of such public records, the Court only takes
“judicial notice of the fact that [the records] . . . contained certain information, without regard to
the truth of their contents.” Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir.
2008).
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 3 of 12

under reasonable and proper control,” and “conduct[ing] himself in a manner which he knew or

YD eps

should have known was likely to cause harm to others” “[i]n that, upon information and belief, he
intended to strike a person other than [Mr. Moscaritolo], but mistakenly identified .. . [Mr.]
Moscaritolo, as the person he intended to strike.” (Id. Second Count € 9.) The Third Count asserts
a claim of intentional infliction of emotional distress, alleging that Mr. Tenn “knew or should have
known that his forceful assault of the Plaintiff, Tailan Moscaritolo, would result in [his] severe
emotional distress.” (Id. Third Count § 10.) The Fourth Count pleads negligent infliction of
emotional distress, alleging that Mr. Tenn was “negligent in that he knew or should have known
that the above-described acts involved an unreasonable risk of causing severe emotional distress
and that such distress might result in illness or bodily harm to the Plaintiff, Tailan Moscaritolo.”
(Id. Fourth Count ¢ 10.)

On May 24, 2019, Mr. Tenn filed his answer to the Underlying Complaint. (Underlying
Action Docket at 2.) As to the First Count, Mr. Tenn generally responded that “he is without
knowledge and/or information sufficient from which to form a belief as to the allegations,”
“leav[ing] the plaintiff to his proof” that the alleged acts and injuries occurred. (Ex. B (Underlying
Action Answer) to Def.’s Original Mot. to Dismiss [Doc. # 15-2] First Count § 1.) Mr. Tenn
specifically denied that he acted with a “willful, wanton, intentional and malicious” state of mind.
(Id. ¢ 2.) As to the other three counts, Mr. Tenn again generally answered that “he is without
knowledge and/or information sufficient from which to form a belief as to the allegations... and
leaves the plaintiff to his proof.” (Id. ¢¢ 9-11.)

B. The Allstate Insurance Policy

Prior to the October 10, 2016 incident, Allstate “issued Deluxe Plus Homeowners Policy

No. 025 027 727 to Stephanie L. Patrick and Danette M. Lawrence for the policy period beginning

3
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 4 of 12

August 11, 2016, and the premium period August 11, 2016 through August 11, 2017.” (Am. Compl.
¢ 9; see also Ex. A (Allstate Insurance Policy) to Am. Compl. [Doc. # 22-1].)

The Deluxe Plus Homeowners Policy (“Policy”) “provides for Family Liability Coverage in
the amount of $300,000 each occurrence.” (Am. Compl. ¢ 10.)° The policy defines the term
“occurrence” to mean “an accident . . . resulting in bodily injury or property damage.” (Id. € 14.)
The Policy states:

Subject to the terms, conditions and limitations of this policy, Allstate will pay
damages which an insured person becomes legally obligated to pay because of
bodily injury or property damage arising from an occurrence to which this policy
applies, and covered by this part of the policy.

We may investigate or settle any claim or suit for covered damages against an
insured person. If an insured person is sued for these damages, we will provide a
defense with counsel of our choice, even if the allegations are groundless, false or
fraudulent. We are not obligated to pay any claim or judgment after we have
exhausted our limit of liability.

(Id. ¢ 11 (emphases omitted).) The Policy also contains the following exclusions:

We do not cover any bodily injury or property damage intended by, or which may
reasonably be expected to result from the intentional or criminal acts of the insured
person. This exclusion applies even if:

a) such bodily injury or property damage is of a different kind or degree than that
intended or reasonably expected; or

b) such bodily injury or property damage is sustained by a different person than
intended or reasonably expected. This exclusion applies regardless of whether or
not such insured person is actually charged with, or convicted of a crime. This
exclusion does not apply with respect to the interest of an insured person not
participating in these acts.

 

* The relationship between the named Allstate policy holders and the parties to the
Underlying Action is not identified in Allstate’s Amended Complaint. The Court infers that Mr.
Tenn has some relationship to these policy holders and is attempting to assert Family Liability
Coverage.
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 5 of 12

(Id. € 12 (emphases omitted).) Additionally, the Allstate Policy requires an insured person to
“[p]romptly notify us or our agent” of the “date, the place, and the circumstances of the loss,” as
well as “the name and address of anyone who might have a claim” against the insured person. (Jd.
¢ 13 (emphases omitted).) The Policy also requires the insured person to “[p]romptly send”
Allstate “any legal papers relating to the accident.” (Id.)

C. Allstate and the Underlying Action

On June 19, 2018, Allstate received its “first notice of the October 10, 2016 incident and the

“

claims being made by Moscaritolo.” (Id. € 28.) This “[nJotice was provided by counsel for
Moscaritolo.” (Id. ¢ 29.) Allstate “is currently defending Tenn in the Underlying Action subject to
a full and complete reservation of rights.” (Id. 30.)

On March 25, 2019, Allstate filed a Complaint for Declaratory Judgment in the District of
Connecticut. Allstate alleged that it “has no obligation or duty under the Policy to indemnify Tenn,
or anyone who may gain a judgment against him, for the claims and damages alleged in the
Underlying Action,” because “a) The conduct alleged in the Underlying Action does not constitute
an ‘occurrence’ as that term is defined in the Policy; b) The claims and conduct alleged in the
Underlying Action are within the Policy’s exclusion for bodily injury intended by, or which may
reasonably be expected to result from, the intentional or criminal acts of the insured person; and
c) Tenn breached the Policy condition related to notice” in a prompt fashion. (Compl. [Doc. # 1]
§ 36.)

Mr. Tenn filed his Original Motion to Dismiss [Doc. # 15] on June 25, 2019, but this motion

was denied without prejudice for failure to comply with the Court’s pre-filing conference

requirement. A pre-filing conference was subsequently held, after which Allstate amended its
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 6 of 12

Complaint by adding allegations as to Mr. Tenn’s criminal charges, (see Am. Compl. €€ 26, 27),
and as to when and how it received notice of the October 10, 2016 incident, (see id. ¢¢ 28, 29.)

Mr. Tenn renewed his Motion to Dismiss, (Def.’s Second Mot. to Dismiss [Doc. # 23]), on
September 16, 2019. In that Motion, Mr. Tenn “incorporate[s] herein the arguments... presented
in [the] June 25, 2019 Motion to Dismiss,” stating that Plaintiffs Amended Complaint presents
“essentially identical arguments to its August 14th Complaint.” (Id. at 1.)

II. Standard of Review

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In considering a
motion to dismiss under Rule 12(b)(6), a court construes the complaint liberally, “accepting all
factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff's
favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Although detailed
allegations are not required, a claim will be found facially plausible only if “the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. Conclusory allegations are not sufficient. Iqbal, 556 U.S. at 678-
79,

When determining the sufficiency of a complaint, the district court is limited “to the factual
allegations in [the] . . . complaint, which are accepted as true, to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may
be taken, or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and
relied on in bringing suit.” Roth v. CitiMortgage Inc., 756 F.3d 178, 180 (2d Cir. 2014) (quoting

Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

6
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 7 of 12

III. Discussion

Defendant Donte Tenn moves to dismiss both counts of Allstate’s complaint on the
grounds that “Plaintiff's Declaratory Judgment action is premature and fails to state a claim upon
which relief may be granted.” (Def.’s Second Mot. to Dismiss at 3.) Mr. Tenn contends that the
“alleged Policy Exclusions” regarding intentional and criminal acts “do not apply to this action,”
because the “Underlying Action is in preliminary stages, and no determination has yet been made
with respect to the Defendant’s conduct therein, and whether his actions are intentional, or
whether he was even the person who allegedly assaulted the Plaintiff in that action.” (Def.’s
Original Mot. to Dismiss at 4.)° Additionally, Mr. Tenn notes that he “pled insufficient knowledge
to all but one paragraph of the First Count, thereby not admitting to any of the allegations
contained therein, including whether he was the alleged assailant,” that he “denied any intentional
or other conduct which would come under the Policy’s exclusions,” and that “only the First Count
of the Underlying Action alleges an intentional assault” as the “remaining three counts allege
negligence, intentional infliction of emotional distress and negligent infliction of emotional
distress, none of which are covered under the Policy’s Exclusions.” (Id.) Mr. Tenn also asserts in a
conclusory fashion that Allstate has “fail[ed] to meet its burden to obtain declaratory relief as to

the issue of notice.” (Def.’s Second Mot. to Dismiss at 4.)*

 

> Although Mr. Tenn’s request to incorporate his Original Motion to Dismiss is unusual
and not altogether favored, the Court will nonetheless consider its arguments alongside the newly
submitted motion, as the two motions cumulatively remain under the page limit set forth in
District of Connecticut Local Rule 7(a). See Austin v. Wash. Metro. Area Transit Auth., No. 19-
CV-2718 (DLF), 2020 WL 2962609 (D.D.C. May 28, 2020) (allowing defendants to “incorporate
by reference the arguments in their original motions to dismiss”).

* Defendant also inexplicably relies on Conley v. Gibson, 355 U.S. 41 (1957), for the
proposition that “Plaintiff “can prove no set of facts in support of [its] claim which would entitle

7
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 8 of 12

Plaintiff Allstate responds that Mr. Tenn’s “motion is focused on the merits of Allstate’s
operative complaint,” (Pl.’s Opp. to Def.’s Second Mot. to Dismiss [Doc. # 24] at 1), and
“attempt[s] to conflate factual issues with procedural ones,” (id. at 6). Allstate further asserts that
“the outcome of the Underlying Complaint has no bearing on proper pleading” and that the “issues
presented by Tenn are therefore not appropriate subjects of a motion to dismiss for failure to state
a claim upon which relief may be granted.” (/d. at 7.) Allstate contends that its declaratory
judgment action is not premature because this “duty [to defend] is based on the allegations of the
complaint filed in the Underlying Action,” and is thus ripe for adjudication. (Id. at 8.) Allstate also
notes that “[c]ourts have consistently rendered declaratory judgments in the context of insurance
disputes.” (/d. at 10 (citing, e.g., St. Paul Fire & Marine Ins. Co. v. Shernow, 22 Conn. App. 377,
381 (1990) (addressing question of whether “claims made by [the underlying victim] fell under the
coverage provided by the [underlying defendant’s insurance] policy”); Travelers Cas. & Sur. Co. of
Am. v. Netherlands Ins. Co., 312 Conn. 714, 727 (2014) (“One type of controversy to which our
declaratory judgment statute often has been applied is a dispute over rights and liabilities under an
insurance policy.”)).)

The Court will first address Mr. Tenn’s basic argument that Allstate’s action is premature,
which it will construe as an argument regarding ripeness. The Declaratory Judgment Act gives

federal courts the authority to “declare the rights and other legal relations of any interested party

 

[it] to relief,” (Def.’s Original Mot. to Dismiss at 4 (quoting Conley, 355 U.S. at 45-46 (alterations
in motion))), and takes the position that “the Twombly and Iqbal plausibility pleading tests” do not
“apply here,” (Def.’s Reply [Doc. # 26] at 1 n.1).

Defendant is flatly wrong on this point, as the Supreme Court has been clear that the “no
set of facts” pleading standard articulated in Conley “has earned its retirement” and that the
plausibility pleading standard now governs. Twombly, 550 U.S. at 563.

8
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 9 of 12

seeking such declaration, whether or not further relief is or could be sought” where jurisdiction
exists over a case. 28 U.S.C. § 2201. “The standard for ripeness in a declaratory judgment action is
that ‘there is a substantial controversy, between parties having adverse legal interests, of sufficient

399

immediacy and reality to warrant the issuance of a declaratory judgment.” Duane Reade, Inc. v.
St. Paul Fire & Marine Ins. Co., 411 F.3d 384, 388 (2d Cir. 2005) (quoting Md. Casualty Co. v.
Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)).

“The mere fact that liability is contingent on an event... does not mean that the declaratory
judgment action is unripe.” Valls v. Allstate Ins. Co., No. 3:16-CV-01310 (VAB), 2017 WL 4286301,
at *7 (D. Conn. Sept. 27, 2017); see also Associated Indem. Corp. v. Fairchild Indus., Inc., 961 F.2d
32, 35 (2d Cir. 1992). As the Second Circuit has observed, “litigation over insurance coverage has
become the paradigm for asserting jurisdiction despite future contingencies that will determine
whether a controversy ever actually becomes real.” Id. (internal quotation marks omitted). Indeed,
it “is well-established that there is Article III jurisdiction over a claim by an insurance company for
declaratory relief with respect to an indemnification obligation even though the underlying state
court tort action has not yet resulted in a judgment.” W. World Ins. Co. v. Sorosiak, No. 3:12-CV-
00420(MPS), 2013 WL 12303240, at *1 (D. Conn. Jan. 24, 2013) (internal quotation marks and
alteration omitted).

In light of these principles, it is clear that jurisdiction exists over Plaintiffs declaratory
judgment action, as Defendants are already in litigation and as Allstate “is currently defending
Tenn in the Underlying Action subject to a full and complete reservation of rights.” (Am. Compl.
§ 30.) Indeed, it is “plain that Plaintiff's duty to defend claim presents a live controversy ripe for

adjudication, as defense costs are already presumably being incurred” in the Underlying Action.

Sorosiak, 2013 WL 12303240, at *1. Additionally, the Court notes that declaratory judgments are

9
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 10 of 12

issued in cases where insurance companies seek to determine their duties prior to the full
adjudication of an underlying controversy. See, e.g., U.S. Specialty Ins. Co. v. Nationwide Mut. Ins.
Co., No. 19-CV-7884 (MKV), 2020 WL 2489078, at *4 (S.D.N.Y. May 14, 2020) (acknowledging
that “the duty of Nationwide Mutual to indemnify SMI is contingent on the resolution of the state
court action” but nonetheless “reject[ing] the defendants’ conclusory assertion that the claim for a
judgment declaring that Nationwide Mutual is obligated to indemnify SMI must be dismissed
because it is premature”); Philadelphia Indem. Ins. Co. v. Indian Harbor Ins. Co., No.
18CV5014DRHAYS, 2020 WL 364161, at *5-6 (E.D.N.Y. Jan. 22, 2020) (rejecting argument that
declaratory judgment action was “premature” and denying the “motion to dismiss the claim for
indemnification” because “the prospect of liability is not remote[,] speculative, or hypothetical”
due to the existence of the underlying action); State Farm Fire & Cas. Co. v. Mesniaeff, No. 3:12-
CV-01675 VLB, 2014 WL 1154402, at *11 (D. Conn. Mar. 21, 2014) (granting summary judgment
to plaintiff insurance company and declaring that the insurance company “ha[d] no duty to
defend” or indemnify “in the underlying tort action” even though a “trial ha[d]not occurred”);
Allstate Ins. Co. v. Campagna, No. CIV.A.307-CV -00098VL, 2008 WL 4000564, at *3 (D. Conn.
Aug. 27, 2008) (same).

The Court next addresses Mr. Tenn’s related argument that Allstate has failed to state a
claim that it is entitled to a declaratory judgement that it has neither a duty to defend nor a duty
to indemnify Mr. Tenn as to the Underlying Action.

“Under Connecticut law, it is well established that a liability insurer has a duty to defend
its insured” if the underlying pleadings “allege a covered occurrence.” Ryan v. Nat'l Union Fire Ins.
Co., 692 F.3d 162, 167 (2d Cir. 2012) (quoting Hartford Cas. Ins. Co. v. Litchfield Mut. Fire Ins. Co.,

274 Conn. 457 (2005) (alterations omitted)). The question of whether an insurer has a duty to

10
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 11 of 12

defend its insured “is to be determined by comparing the allegations of [the] complaint with the
terms of the insurance policy.” Cmty. Action for Greater Middlesex Cty., Inc. v. Am. All. Ins. Co.,
254 Conn. 387, 395 (2000). “In construing the duty to defend as expressed in an insurance policy,
the obligation of the insurer to defend does not depend on whether the injured party will
successfully maintain a cause of action against the insured but on whether he has, in his complaint,
stated facts which bring the injury within the coverage.” Hartford Cas. Ins. Co., 274 Conn. at 463
(internal quotation marks and alteration omitted). Accordingly, it “necessarily follows that the
insurer's duty to defend is measured by the allegations of the complaint.” Id. (internal quotation
marks omitted); see also Truck Ins. Exch. v. Mager, No. 3:06cv1058(W WE), 2007 WL 3119531, at
*2 (D. Conn. Oct. 22, 2007) (“The facts alleged in the underlying complaint determine whether an
insurer is obligated to defend or indemnify.” (citing Flint v. Universal Mach. Co., 238 Conn. 637,
646 (1996))).

“In contrast to the duty to defend, the duty to indemnify is narrower: while the duty to
defend depends only on the allegations made against the insured, the duty to indemnify depends
upon the facts established at trial and the theory under which judgment is actually entered in the
case.” DaCruz v. State Farm Fire & Cas. Co., 268 Conn. 675, 688 (Conn. 2004) (citations and
internal quotation marks omitted). “Thus, the duty to defend is triggered whenever a complaint
alleges facts that potentially could fall within the scope of coverage, whereas the duty to indemnify
arises only if the evidence adduced at trial establishes that the conduct actually was covered by the
policy.” Id. (emphasis in original) (citations and internal quotation marks omitted). “Importantly,
‘because the duty to defend is significantly broader than the duty to indemnify, where there is no
duty to defend, there is no duty to indemnify.” Mesniaeff, 2014 WL 1154402, at *5 (quoting

DaCruz, 268 Conn. at 688) (alteration omitted).

ll
Case 3:19-cv-00432-JBA Document 32 Filed 06/26/20 Page 12 of 12

Here, Allstate has brought its declaratory judgment action as to the scope of the Policy’s
coverage subsequent to the filing of the Underlying Complaint. Because the duty to defend
“depends only on the allegations made against the insured,” DaCruz, 268 Conn. at 688, Allstate’s
claim against Mr. Tenn is not premature. The Underlying Complaint asserts that Mr. Tenn
intentionally struck Mr. Moscaritolo with a baseball bat, (see Underlying Compl. First Count €§ 2-
4), and Allstate has plausibly alleged that its Policy creates no obligation to defend or indemnify
Mr. Tenn as to this action. The inclusion of alternate non-intentional claims is of no import at this
early stage. Additionally, if Allstate succeeds on its claim regarding its duty to defend, then it
necessarily succeeds on its claim that it has no duty to indemnify, given that such a duty is
significantly narrower. See Mesniaeff, 2014 WL 1154402, at *5. Considering the facts alleged, it is
plausible that Allstate can show that Mr. Tenn’s alleged striking of Mr. Moscaritolo did not qualify
as an “occurrence,” that the offending act would fall into one of the Policy’s exclusions, or that Mr.
Tenn breached the insurance contract by failing to notify Allstate of the incident in the intervening
two years prior to Mr. Moscaritolo’s initiation of the Underlying Action.

In sum, the Court concludes that Allstate’s request for declaratory judgment is ripe for
adjudication and that it has stated a claim upon which relief may be granted.

IV. Conclusion

Accordingly, Defendant’s Motion to Dismiss [Doc. # 23] is DENIED.

IT IS SO ORDERED.

[s/
Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 26" day of June 2020.

12
